Citation Nr: 1227710	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972. 

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for diabetes mellitus. 

In June 2008, the Board issued a decision denying the Veteran's claim.  He appealed the denial to the U.S. Court of Appeals for Veteran's Claims (Court).  In February 2009, the Veteran and the Secretary of VA filed a Joint Motion for Remand to vacate and remand the claim for additional development.  The Court granted the motion that same month. 

When the case came back to the Board in May 2009, it was remanded for additional development and adjudicative action in compliance with the February 2009 joint motion.  The Board remanded the matter again in July 2010.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran was stationed in Korea from January 1969 to February 1970.  

2.  Resolving all reasonable doubt in his favor, the Veteran was exposed to herbicides in or near the demilitarized zone (DMZ) in Korea. 

3.  Type II diabetes mellitus is presumed to be causally related to the Veteran's in-service herbicide exposure.


CONCLUSION OF LAW

The Veteran's type II diabetes mellitus is presumptively related to his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for type II diabetes mellitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts that he has type II diabetes mellitus due to in-service herbicide exposure.  Specifically, he contends that he was exposed to herbicides while serving in Korea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 1991) and 38 C.F.R. § 3.303.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

As indicated above, the Veteran asserts that he has type II diabetes mellitus related to in-service herbicide exposure while serving in Korea on temporary duty in or around the DMZ.  Initially, the Board notes that the record establishes a diagnosis of type II diabetes mellitus, one of the enumerated diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.  

The Veteran's service personnel records shows that he served with the U.S. Army Security Agency (USASA) Group Headquarters in Korea from January 16, 1969 and February 1, 1970.  This unit served in the Seoul area, and he had a top secret clearance.  In July 2007, the United States Armed Services Center for Research of Unit Records (USACRUR, currently the Joint Services Records Research Center (JSRRC)) reported that the USASA had been located at Camp Humphreys in Korea from January 16, 1969 to February 1, 1970.  This camp was noted to be located about 35 miles south of Seoul, and several detachments of the USASA Group around South Korea were noted.  

In his September 2005 claim, the Veteran reported having had repeated temporary duty in or around the DMZ to set up communication equipment, and in his October 2009 correspondence, noted that the equipment was placed as close to the DMZ as possible in order to intercept communist communications, thus requiring a Top Secret security clearance.  He specifically recalled one particular occasion of having driven a 21/2-ton truck to deliver communication equipment to the DMZ, noting a rocky/barren terrain, particularly because he was reprimanded for failing to mask the identification mark on the truck in order to conceal the name of the Agency from hostile forces.  Such duties are entirely consistent with what one would associate with a person of the Veteran's rank, position, and assignment while stationed in Korea in 1969.  Moreover, the Board has no reason to doubt the credibility of the Veteran's testimony regarding the circumstances of his service in Korea.  

Upon consideration of the above, the Board finds the evidence to be in at least equipoise, and thus, the Board resolves doubt in the Veteran's favor finding that he had qualifying service in Korea.  Thus, the Veteran is presumed to have been exposed to Agent Orange in service.  

Accordingly, because he currently suffers from type II diabetes mellitus, a disease that has been identified as associated with herbicide exposure and is presumed exposed to herbicide agents in service in Korea, the Board finds that the Veteran is entitled to service connection for type II diabetes mellitus on a presumptive basis.  38 C.F.R. § 3.309(e).  Therefore, the appeal is granted.   


ORDER

Service connection for type II diabetes mellitus is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


